Citation Nr: 0208888	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a pulmonary 
disorder, to include emphysema or chronic obstructive 
pulmonary disease (COPD), as secondary to service-connected 
sinusitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to July 
1983.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision and 
an April 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the benefits sought on appeal.

In July 1999, the veteran presented testimony before the 
Detroit RO.  He submitted a signed statement at the time of 
the hearing, withdrawing his Travel Board request.  The 
request is hereby deemed to be withdrawn. See 38 C.F.R. 
§ 20.704(e).  The matters were previously before the Board in 
February 2001 and remanded for further development and 
adjudication.  Having been completed and returned to the 
Board, the matters are now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no medical evidence of tinnitus in service.

3.  A pulmonary disease, to include emphysema or COPD, is not 
permanently worsened by the service-connected sinusitis.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have so incurred. 38 U.S.C. §§ 
1101, 1111, 1112, 1113, 1131 (2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A pulmonary disease, to include emphysema or COPD, was 
not caused or aggravated by service-connected disability. 38 
U.S.C. §§ 1101, 1110, 1131 (2002); 38 C.F.R. §§ 3.303, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary.

I. Entitlement to service connection for tinnitus.

The veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, the veteran contends 
that this condition is due to time spent in service as a 
hydraulic technician working around jet engines. While the 
veteran's representative contended in their January 2000, VA 
Form 646, that the veteran's tinnitus was secondary to the 
service-connected sinusitis and hearing loss, there has been 
no showing or findings in that regard. See 38 C.F.R. § 3.310. 
As such, the Board shall proceed on a direct causation basis. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C. § 1154(a); 
Id.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2001). If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id. Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons set out below, the 
veteran's claim is denied.  Service medical records are 
devoid of any complaints of or treatment for tinnitus.  The 
veteran's retirement examination dated in March 1983 is also 
negative for complaints of or a diagnosis of tinnitus.

While the veteran reported buzzing and ringing in his ears, 
upon an April 1985 medical examination for Troy Industrial 
Center, tinnitus is not considered a chronic condition for 
which presumptive service connection is warranted. See 
38 C.F.R. 
§§ 3.307, 3.309.  Further, though the veteran was diagnosed 
with bilateral tinnitus upon VA examination in November 1998, 
no opinions as to etiology or causation were given. See 
38 C.F.R. § 3.303.  Finally, upon VA examination in February 
2002, the veteran was diagnosed with benign subjective 
tinnitus of a relatively recent origin.  The examiner opined 
that "[i]t was more likely that the tinnitus is not related 
to service connected events than that it is related to 
service-connected events." (Emphasis added.) 

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  

II. Entitlement to service connection for a pulmonary 
disease, to include emphysema and COPD, as secondary to 
service-connected sinusitis.

The veteran and his representative contend that he is 
entitled to service connection for a pulmonary disease as 
secondary to his service-connected sinusitis.  Specifically, 
they argue that his service-connected sinusitis aggravates 
his emphysema and COPD.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. Allen v. Brown, 
7 Vet. App. 439 (1995). When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. 
§ 3.310(a); Allen at 446.  The veteran shall be compensated 
for the degree of disability, but only that degree over and 
above the degree of disability existing prior to the 
aggravation. 38 U.S.C. § 1110; 38 C.F.R. § 3.310(a).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence. 38 C.F.R. § 3.102;  
66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.102). 

Service medical records show multiple complaints of and 
treatment for chest pain, coughing, upper respiratory 
infections, sinusitis, allergic and vasomotor rhinitis, and 
bronchitis.  Upon separation examination in March 1983, the 
veteran was diagnosed with sinusitis and a chronic cough, 
which the examiner felt, was possibly associated with 
smoking.  

Upon VA examination in January 1984, the veteran complained 
of sinus stuffiness.  Medical records from the U.S. Postal 
Service show that in March 1985, the veteran reported severe 
sinus trouble and was diagnosed with obstructive ventilary 
defect.  VA outpatient treatment records dated between 
December 1987 and June 2001, show multiple diagnoses of COPD, 
emphysema, chronic sinusitis, bronchitis and vasomotor 
rhinitis.  The records also contain numerous complaints of 
shortness of breath, coughing, nasal drip, nausea, and 
vomiting. Private medical records from Dr. K.K.C., Dr. J.G., 
Dr. R.G., Dr. A.E.I., and North Oakland Medical Center 
contains similar complaints and diagnoses.  

While there are some references to the veteran's cigarette 
smoking as a possible cause of the veteran's COPD and 
emphysema, the Board finds the following medical opinions to 
be more probative.  In July 1998, a VA examiner opined that 
"chronic sinusitis may aggravate COPD to some extent."  A 
July 1999 VA examiner opined "chronic sinusitis 
exacerbations make COPD symptoms worse."  In August 1999, 
Dr. K.K.C. stated that when the veteran "...is suffering from 
sinusitis, it aggravates his emphysema and the emphysema 
improves with treatment of the sinus condition."  Dr. K.K.C. 
further opined in October 1999, that the veteran's emphysema 
is frequently aggravated by sinusitis, but sinusitis itself 
does not permanently worsen his emphysema. He concluded by 
stating that sinus infections cause a worsening of emphysema 
and when the sinusitis is corrected, the emphysema returns to 
its baseline condition.

Finally, upon VA examination in January 2002, while the 
examiner found that the service-connected sinusitis did not 
cause COPD or emphysema, it was possible that COPD may get 
aggravated by acute exacerbation of sinusitis.  The examiner 
concluded that the degree of emphysema or COPD that would not 
be present but for the service-connected sinusitis was zero.   
It is well settled that flare-ups and temporary exacerbations 
during service do not constitute aggravation of a preexisting 
disorder or disease.  Davis v. Principi, 276 F.3d 1341 (Fed. 
Cir. 2002).  Accordingly, if COPD and emphysema were 
preexisting diseases during a period of active service and 
displayed similar episodes during such service, aggravation 
could not be found.  Although the facts in this appeal 
obviously differ because the events are occurring after 
service, I perceive no justification to apply a different 
legal standard merely because of that fact.  I have reviewed 
the perceptive discussion of this matter advanced by the 
representative of the Veterans of Foreign Wars in his 
statement of January 24, 2001.  Were this a matter of first 
impression, I might well be persuaded by the argument of 
seasonality and the rating consequences that arise because of 
periodic outbreaks.  I am, however, required to adhere to 
pertinent court decisions.    


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a pulmonary disease, to 
include emphysema and COPD, as secondary to the service-
connected sinusitis, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

